ALLEN, J.
This is an action for personal injuries sustained by plaintiff by reason of being struck by a car of the defendant, and alleged to have been occasioned by defendant’s negligence. Plaintiff recovered and the defendant prosecutes the appeal.
Plaintiff, who was then about seventy-four years of age, was struck and injured by defendant’s car while attempting to cross one of the latter’s street railway tracks in the city of St. Louis. It appears that her injuries consisted of a fracture of the skull, the fracturing of two ribs, and many and various severe bruises over her body. She was rendered unconscious and remained so for some time; and endured much pain and suffering. She testified that, at the time of the trial below, she still suffered from pains in her head and back; that she could not lie upon her right side, which had been injured; and that she suffered much from pain and nervousness all the time.
A physician, who treated plaintiff, testified to her injuries. He stated that, when he had last examined her, a month or two before the trial, the bruises and fractures had healed, and that the only abnormal condition then appearing to him was plaintiff’s nervousness, which was very pronounced; saying.that there was a ‘ ‘ scar, and so forth, on her head. ’ ’ In response to a question as to whether plaintiff would ever “recover thoroughly from these injuries,” he .replied: “Well, I don’t know.” Q. “That is problematical is it?” A. “Tes, you cannot tell.”
The only question raised by the appeal pertains to the award of damages. The jury returned a verdict for plaintiff for $6000. The trial court refused to interfere, and we are asked to reverse the judgment and *531remand the cause upon the ground that the amount assessed is so grossly excessive as to compel the conviction that the verdict was the result of passion and prejudice on the part of the jury which returned it.
It is true that the verdict is rather large, in view of plaintiff’s age and expectancy in life, hut considering the injuries which she received, we are not inclined to accept appellant’s view of our duty in the premises. Plaintiff was injured July 1, 1911, and at the time of the trial, to-wit, April 29, 1912, she testified that she still suffered greatly. Her injuries were very serious, and though her physician would not undertake to say whether or not she would ever “recover thoroughly” from them (and for this reason the court instructed the jury that she could not recover for permanent injuries), nevertheless the injuries were of such a character as to warrant the award of quite substantial damages.
Under the circumstances, we think that the verdict is not so excessive as to demand interference hy this court. The judgment is therefore affirmed.
Reynolds, P. J., and Nortoni, J., concur.